—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered May 24, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his Batson challenge (see, Batson v Kentucky, 476 US 79). The prosecutor’s reason for challenging the subject juror was race-neutral and was supported by the record (cf., People v McIndoe, 277 AD2d 252). The defendant failed to demonstrate that the reason given by the prosecutor was pretextual (see, People v Payne, 88 NY2d 172, 182; People v Allen, 86 NY2d 101, 109-110; People v Richie, 217 AD2d 84, 87).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpre*649served for appellate review or are without merit. Santucci, J. P., Goldstein, Townes and Cozier, JJ., concur.